Title: From George Washington to Jonathan Trumbull, Sr., 16 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters N. York Augt 16th 1776

I have been obliged to trouble you with some more disaffected persons whose residence here was dangerous to the American Interest. I trust I have now done with them, at least for the present, and hope you will excuse the disagreeable necessity I have been under of solliciting your care and attention to provide for them and dispose of them. As the case of these differs in no respect from that of those before I presume they will be put under the same regulations. I am with much respect and regard Your Honor’s Most obedient and very humble Servant

Go: Washington

